We find no error in our former opinion in this case, and this motion must therefore be overruled.
The defendant in error suggests that the opinion of this court might be understood by the trial court to mean that the proof of certain facts stated with regard to the trust claimed by plaintiff in error to have been created by the transaction would constitute a defense to any claim that Dobbin might make against Hoefling for a violation of his trust. The petition upon which the case was tried is based upon a sale made by Dobbin to Hoefling and there are no allegations in the petition which claim that Hoefling in any way violated any trust reposed in him. If Hoefling was by the transaction intended to be the trustee of Dobbin and of Kampmann, then he was not the purchaser from Dobbin, and whatever may be his liability as a trustee he is not liable as a purchaser. If he was a purchaser, then the evidence which would exonerate him from liability as trustee would not be admissible, because his real character being that of purchaser, no liability of a trustee could attach to him, and on the other hand if he was a trustee then the obligation of a purchaser was never contracted by him.
The opinion was directed to the case made and we think will not be misunderstood by the court and misapplied to a different case.
The motion for rehearing is overruled.
Motion overruled.
DENMAN, Associate Justice, did not sit.